Gardner v Zammit (2021 NY Slip Op 02723)





Gardner v Zammit


2021 NY Slip Op 02723


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND BANNISTER, JJ. (Filed Apr. 30, 2021.) 


MOTION NO. (760/20) CA 20-00192.

[*1]JAMES A. GARDNER, PLAINTIFF-APPELLANT,
vWHITNEY ALLYSON ZAMMIT, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF KATE RIGHTER GARDNER, DECEASED, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument denied.